Citation Nr: 1608220	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  08-34 920	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable disability evaluation for hammertoe of the right second toe, with hallux valgus deformity.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel

INTRODUCTION

The Veteran had active service from February 1980 to October 1988.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision of the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for hammertoe of the right foot, with hallux valgus deformity, and assigned a noncompensable evaluation, effective January 8, 2007.  

Subsequently, the Veteran underwent surgery on the right foot in June 2008.  In a February 2009 rating decision, the Winston-Salem RO granted a 100 percent rating based on temporary convalescence from June 5, 2008 to August 31, 2008, due to the surgery.  Effective September 1, 2008, the presurgical noncompensable rating was reestablished.  The Veteran continues his appeal.  

In August 2012, the Board remanded the case to clarify whether the Veteran desired a Board hearing.  Thereafter, the Veteran appeared at a hearing before the undersigned Veterans Law Judge in July 2015.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed for the claim on appeal.

At his July 2015 Board hearing, the Veteran testified that his disability had gotten worse since his last VA examination.  He stated that he experienced daily pain and instability.  He reported having pain in his foot at night which prevented him from sleeping.  He had calluses on his right foot.  He noted that he had undergone surgery in 2008.  He suffered from painful scars.  He noted that he took medication and wore orthotics in his shoes.  His stated that all of his toes were bent and deformed. The Veteran's wife testified that the Veteran's condition had worsened in the last four years.  She noted that the Veteran had not been able to play sports with his son, or attend his son's football and basketball games due to his inability to function properly or walk.  

Because there may have been changes in the Veteran's condition since his last right foot VA examination in June 2007, the Board finds that a new examination is needed to fully and fairly evaluate the Veteran's claim for an initial increased rating.  

Next, the most recent VA treatment records in the claims file are dated in May 2012.  The Veteran stated during his July 2015 Board hearing that he had an upcoming podiatrist appointment through the VA, scheduled for September 2015.  As there may be outstanding medical records which are potentially probative and are deemed to be constructively of record, the records must be electronically obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records dated since May 2012, including the September 2015 podiatry treatment.

2.  Then, afford the Veteran a VA foot examination to determine the current nature and severity of his service-connected hammertoe of the right second toe, with hallux valgus deformity.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.

Following examination of the Veteran and review of the claims file the examiner should respond to the following:

a).  The examiner should identify the number of hammertoes on the right foot.  The examiner is also asked to identify whether claw foot (pes cavus) is present.

b).  The examiner should discuss the symptoms and functional impairment of the service-connected hammertoe of the right second toe, with hallux valgus deformity, to include any functional loss in the associated with pain, weakened movement, excess fatigability, and incoordination.

c).  Then, the examiner also should provide an opinion as to whether the Veteran's hammertoe deformity is analogous to post-operative hallux valgus deformity with resection of metatarsal head and/or severe hallux valgus deformity, which is equivalent to amputation of the great toe.  

d).  The examiner shall also report the nature and severity of any scars associated with the service-connected hammertoe of the right second toe, with hallux valgus deformity, to include whether any scar causes any loss of function.  Each scar size, and whether any scar is superficial, deep, nonlinear, unstable, or painful shall also be noted.  

e).  Finally, the examiner should note whether the service-connected hammertoe of the right second toe, with hallux valgus deformity results in occupational impairment.  If so, the examiner should describe in detail the occupational impairment associated with this disability.  

The examination report must include a complete rationale for all opinions expressed.

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

